DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 4, 6, 10, 11, and 16 – 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 5,302,354 to Watvedt et al. (hereinafter referred to as Watvedt).
	In regard to claim 1, as shown in figures 1 and 2, Watvedt discloses a filter element capable of filtration and dehumidification of a gas. The first filter element (10) forms at least one filter medium body having an outflow side delimiting a clean-side flow chamber. A second filter element (20) is arranged downstream of the at least one filter medium body (10) in a flow direction of the gas in the clean-side flow chamber, as shown in figures 1 and 2. The second filter element (20) is a sorbent filter element and is considered to be capable of acting as a dehumidification unit. As discussed in column 4 lines 24 – 33, the sorbent filter can include sorbent materials that are capable of removing moisture from a gas stream. The filter element of Watvedt includes a housing (not numbered, see column 3 lines 20-21 and column 6 lines 49-56). The housing forms a carrier body accommodating the filter medium body (10) and the dehumidification unit (20). As shown in figures 1 and 2, the housing extends the length of the filter media body (10), and can be considered to include a frame positioned proximate to the outflow side of the at least one filter medium body (10). As shown in figures 1 and 2, the dehumidification is connected to an outflow opening of the clean-side flow chamber. Thus, this connection is inherently flow-tight as gas that passes through the filter medium body (10) must also pass through the dehumidification unit (20). As shown in figures 1 and 2, the dehumidification unit (20) is arranged in the clean-side flow chamber at a spacing relative to the filter medium body (10). 
	In regard to claim 3, as discussed in column 4 lines 34 – 43, the dehumidification unit (20) can include a porous casing, which forms a housing. The porous casing inherently includes one or more inflow openings and an outflow opening. Given the arrangement of the dehumidification unit and the filter medium body, the outflow opening is connected to the outflow opening of the clean-side flow chamber. As discussed above, the dehumidification includes a drying agent in the housing.  
	In regard to claim 4, the porous casing forming the housing would include a plurality of inflow openings distributed across an axial length of the dehumidification unit. 
	In regard to claim 6, the dehumidification unit (20) is fixedly connected to the housing, or carrier body, in Watvedt.
	In regard to claims 10 and 11, the at least one filter medium body (1) can be considered to include a flat filter body. As shown in figures 1 and 2, two of the at least one filter medium body (10) are provided and positioned opposite each other. The two filter medium bodies are two flat filer bodies. The clean-side flow chamber with the dehumidification unit is positioned between the two flat filter bodies. 
	In regard to claim 16, the axis of the outflow opening of the clean-side flow chamber extends parallel or coaxially to a center axis of the filter element of Watvedt. 
	In regard to claim 17, as discussed in column 6 lines 39 – 48, the filter device, or filter element, of Watvedt is installed in an aircraft. The filter element of Watvedt is inherently installed in a portion of the aircraft that can be considered to form a filter housing, as broadly recited in the claim.
	In regard to claim 18, as shown in figures 1 and 2, Watvedt discloses a filter element capable of filtration and dehumidification of a gas. The first filter element (10) forms at least one filter medium body having an inlet flow side and an outflow side delimiting a clean-side flow chamber, see the arrows in figure 1. A second filter element (20) is arranged downstream of the at least one filter medium body (10) in a flow direction of the gas in the clean-side flow chamber, as shown in figures 1 and 2. The second filter element (20) is a sorbent filter element and is considered to be capable of acting as a dehumidification unit. As discussed in column 4 lines 24 – 33, the sorbent filter can include sorbent materials that are capable of removing moisture from a gas stream. The filter element of Watvedt includes a housing (not numbered, see column 3 lines 20-21 and column 6 lines 49-56). The housing forms a carrier body accommodating the filter medium body (10) and the dehumidification unit (20). The inlet flow side includes an inlet flow face with at least a portion of the inlet flow face directly exposed to air external to the carrier frame. As shown in figures 1 and 2, the dehumidification unit (20) is arranged downstream of the at least one filter medium body (10) in a flow direction of the gas in the clean-side flow chamber, and the dehumidification is connected to an outflow opening of the clean-side flow chamber. Thus, this connection is inherently flow-tight as gas that passes through the filter medium body (10) must also pass through the dehumidification unit (20). As shown in figures 1 and 2, the dehumidification unit (20) is arranged in the clean-side flow chamber at a spacing relative to the filter medium body (10). As shown in figures 1 and 2, over a majority of the length of the dehumidification unit (20) it is arranged to be spaced apart from the filter medium body (10). Therefore, the dehumidification unit (20) is considered to be arranged in the clean-side flow chamber at a spacing relative to the at least one filter medium body. The examiner does not consider “a spacing” to require the dehumidification unit to be spaced from the filter medium body over its entire length. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Watvedt.
Watvedt is discussed above in section 3. In figures 1 and 2, Watvedt discloses filter elements (10, 20) having V, W, and Y shapes. Watvedt does not show round or cylindrical filter elements. As discussed in column 7, lines 5 – 22, the shape of the filter elements in Watvedt is not critical, and they can be bodies of revolution. While, Watvedt does not specifically disclose cylindrical filters, one of ordinary skill in the art would reasonably expect that cylindrical filters could be formed such that a smaller filter element fits inside of a larger one. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the filter elements (10, 20) in Watvedt as concentric cylindrical elements as there is no evidence the shape is critical and this arrangement would similarly allow the dehumidification unit (20) to fit inside of the filter medium body (20). It has been held that a particular shape of a structural feature or object is matter of design choice which a person of ordinary skill in the art would find obvious absent persuasive evidence that the particular shape is significant, see In re Dailey, 149 USPQ 47. In this case, the filter element of Watvedt can be considered to form a round filter element. 

Allowable Subject Matter
Claims 5, 7 – 9, and 13 – 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed June 28, 2022 have been fully considered but they are not persuasive.
	The examiner respectfully disagrees with applicant’s arguments in regard to amended claim 1 and new claim 18. In regard to claim 1, the examiner does not consider applicant’s arguments to be commensurate with the scope of the claim. Applicant argues that the housing of Watvedt cannot be considered to be a frame. A frame is a rigid structure that surrounds or encloses something. Given the broadest reasonably interpretation for a frame, the housing in Watvedt is considered to be a frame. Additionally, the claim requires the frame to be “positioned proximate” to the outflow side of the filter media body. The housing, or frame, is shown in figures 1 and 2 of Watvedt to extend the length of the filter medium body. Such a frame can be considered to be proximate to the outflow side of the filter medium body, as broadly recited in the claim. Applicant argues that Watvedt does not teach or suggest a frame “on the outflow side” of the filter medium body. The claim, however, does not require a frame “on the outflow side” of the filter medium body. 
	In regard to claim 18, as shown by the arrows in figure 1, the inlet side of the of the filter medium body (10) is considered to be directly exposed to air. While the housing surround the filter medium body, there is nothing the air has to flow through to reach the filter medium body. Therefore, it is considered to be directly exposed to air. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Clemente whose telephone number is (571)272-1476. The examiner can normally be reached M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT CLEMENTE/Primary Examiner, Art Unit 1773